Title: To Benjamin Franklin from John Kinnier, 15 January 1782
From: Kinnier, John
To: Franklin, Benjamin


Sir
A Ancenis 15th Janr 1782
Pleas your Excellency pray give me Leave to inform you that in a Letter I Received from Lorient Dated the 4th of this Instent from Capt Thomas Bell Informing Me that your Excellency Hade granted to Mr. Nisbet His frind, that an Exchaing Should take Place Between Him and I imediatly which He ordred Me if not Exchainged Befor His Came to Hand to write to nantes to Sea what was the Reason that I was not Set at Liberty which Accordingly I Did and for Ansswr I Received from the Comissiary that He never Have Got as yet Aney Accounts from your Excellency which I Hope if that Aney Shuch promise Have Been granted to Mr Nisbet your Excellency will order in Course your Comissiary for prisoniers at nantes to Set me at Liberty and grant Me a passport to travel to Ostend wher I May Have A Passage to get Home to My family which will Greatly oblidge Sir your Most Hubl obd Servt
John Kinnier
To His Excellency Benj Franklin Esqr Minister Plenipotentiary to the United States of America at the Court of Varsiels
 
Addressed: To His Excellency / Benj Franklin Esqr / Minister plenipotintiary / to the United States / of America at the Court / of Varsiles / A Passy / pres Paris
Notation: Kinnier 25. Janvr. 1782.
